PER CURIAM.
Raymond Jerome Francis, a federal prisoner, appeals the district court’s orders denying relief on his petition filed under 28 U.S.C. § 2241 (2000), and denying his Fed. R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Francis v. Brooks, No. CA-04-341-2 (E.D. Va. filed June 16, 2004 & entered June 17, 2004; July 30, 2004); see also San-Miguel v. Dove, 291 F.3d 257 (4th Cir.2002) (holding that rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), does not apply retroactively to cases on collateral review regardless of whether action is filed under § 2241 or 28 U.S.C. § 2255 (2000)).' We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.